           Case 1:20-cv-03746-LJL Document 175 Filed 12/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              12/17/2020
                                                                       :
CONVERGEN ENERGY LLC, et al.,                                          :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    20-cv-3746 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
STEVEN J. BROOKS, et al.,                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiffs move to seal the arbitration demand (the “Demand”) that Defendants filed as an

exhibit to their letter opposing Plaintiffs’ motion to declare this Court’s September 16, 2020

Opinion and Order final and appealable under Fed. R. Civ. P. 54(b). Dkt. No. 173; see Dkt. No.

170-1. The Demand concerns the pending arbitration regarding the Acquisition Agreement

brought by certain of the Defendants against Plaintiffs and other parties. Plaintiffs argue that the

Demand contains “highly proprietary information about Libra’s business operations, finances

and payroll, including false allegations about such subjects (e.g., paragraphs: 13 – 21, 24 – 30,

33 – 36, 38 – 41, 43, ad 50)” and that Brooks’ employment agreement with Libra precluded the

public disclosure of such information. Dkt. No. 173 at 1. Defendants oppose this motion.

         Under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006), the

sealing of a court filing must be narrowly tailored to serve whatever purpose justifies the sealing

and must be consistent with the presumption in favor of public access to judicial documents. A

party resisting disclosure may articulate countervailing factors that can outweigh the

presumption of public access, including privacy interests and “business information that might

harm a litigant’s competitive standing.” Nixon v. Warner Commc’ns, 435 U.S. 589, 598 (1978);

see United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995).
          Case 1:20-cv-03746-LJL Document 175 Filed 12/17/20 Page 2 of 3




       Plaintiffs’ motion is denied. The Court has examined the paragraphs at issue and has

concluded they do not contain highly (or in most cases, any) proprietary information. Most of

these paragraphs also clearly contain allegations rather than facts about Plaintiffs or their

business operations. To the extent these paragraphs discuss Plaintiffs’ business transactions,

they discuss past or completed transactions. Nor have Plaintiffs demonstrated how the public

disclosure of this information “might harm [Plaintiffs’] competitive standing.” Nixon, 435 U.S.

at 598; see Ashmore v. CGI Grp. Inc., 138 F. Supp. 3d 329, 351 (S.D.N.Y. 2015) (“[T]he party

seeking non-disclosure ‘must make a particular and specific demonstration of fact showing that

disclosure would result in an injury sufficiently serious to warrant protection; broad allegations

of harm unsubstantiated by specific examples or articulated reasoning fail to satisfy the test.’”)

(quoting In re Parmalat Sec. Litig., 258 F.R.D. 236, 244 (S.D.N.Y. 2009)). Indeed, the fact that

Plaintiffs waited over one month from the time the Demand was filed publicly to file their

motion to seal suggests that it did not contain such harmful information.

       Plaintiffs’ reliance on Brooks’ employment agreement is misplaced. Although the

agreement may prevent Brooks from sharing “proprietary, trade secrets and confidential

information concerning the business of the Company and its Affiliates” pertaining to certain

categories, the parties’ consent or the fact that information is subject to a confidentiality

agreement is not by itself a valid basis to overcome the presumption in favor of public access.

Dkt. No. 173-1.1

       Also pending before this Court is Defendants’ motion to seal an exhibit titled “smoking

gun.txt” that they submitted with their opposition to Plaintiffs’ motion for a preliminary

injunction. Dkt. No. 135. That exhibit was filed as a sealed exhibit on the docket pending this



1
 The Court declines to say whether the filing of the Demand violated the employment
agreement.
                                                2
          Case 1:20-cv-03746-LJL Document 175 Filed 12/17/20 Page 3 of 3




Court’s determination. Dkt. No. 136.

       “In determining the weight to be accorded an assertion of a right of privacy, courts should

first consider the degree to which the subject matter is traditionally considered private rather than

public.” Amodeo, 71 F.3d at 1051. “Financial records of a wholly owned business, family

affairs, illnesses, embarrassing conduct with no public ramifications, and similar matters will

weigh more heavily against access than conduct affecting a substantial portion of the public.”

Id.; cf. Brown v. Maxwell, 929 F.3d 41, 47 (2d Cir. 2019) (warning that “the presumption of

public access to court documents has the potential to exacerbate [the] harms to privacy and

reputation”). The privacy interests of “innocent third parties” in particular “should weigh

heavily in a court’s balancing equation.” Amodeo, 71 F.3d at 1050-51.

       The Court grants the motion to seal. The exhibit contains a two-page “personal set of

notes related to a private relationship between one third-party and another third-party.” Dkt. No.

135 at 1. The disclosure of the notes might cause embarrassment to the third-party author—

whose name has already been revealed through public filings in this action—as well as to the

third-party subject of the notes, neither of which is a party to this action. Additionally, based on

the nature of the notes, it seems unlikely that the exhibit is ripe for redaction. Notably, Plaintiffs

did not oppose Defendants’ motion.

       For the foregoing reasons, Plaintiffs’ motion to seal at Dkt. No. 173 is denied and

Defendants’ motion to seal at Dkt. No. 135 is granted.


       SO ORDERED.


Dated: December 17, 2020                              __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  3
